Citation Nr: 1217113	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a colon disability resulting from VA gastrointestinal treatment in late 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a colon perforation resulting from VA gastrointestinal treatment in late 2000.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board also observes that the Veteran provided testimony at hearings conducted before personnel at the RO in April 2005 and July 2006.  However, these hearings addressed issues other than the current 38 U.S.C.A. § 1151 claim; i.e., no relevant testimony was made regarding the current appellate issue.  Moreover, the issues that were discussed at these hearings have been resolved, and are not on appeal to the Board.

This case was previously before the Board in April 2007 and December 2009, at which time it was remanded for additional development to include a VA medical examination to addressed the merits of the Veteran's 38 U.S.C.A. § 1151 claim.  Such an examination was accomplished in March 2010.

In June 2011, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2012 Order, granted the parties' Joint Motion, vacating the Board's June 2011 decision and remanding the claim for compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a January 2012 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran claim should be remanded.

Specifically, the parties to the Joint Motion agreed that the Board erred when it failed to ensure that VA had fully complied with its duty to assist in undertaking adequate steps to procure all relevant medical records and provide an adequate medical examination.  

First, the parties to the Joint Motion found that the actual November 20, 2000 endoscopic procedure report at issue in this case was not obtained, due to a lack of signature or complaints of-signature.  A November 20, 2000 entry in VA records stated "You may not PRINT this UNSIGNED FLEXI SIG-PROCEDURE" or "You may not PRINT this UNCOSIGNED FLEXI SIG-PROCEDURE," depending on different VA records associated with the claims file.  

In addition, the March 2010 VA examiner noted that records may be available about the competence and complication rate specific to the Milwaukee VA Medical Center and the providers in question, and that these records could be reviewed to see if the VA Medical Center has a higher incidence of perforation complications following gastrointestinal procedures.  The parties to the Joint Motion found that VA had made no efforts to confirm or negate whether any such information may be available.  

Finally, the parties to the Joint Motion agreed that the March 2010 VA examination report contained no rationale for the examiner's opinion.  Rather, the opinion was found to be conclusory, finding that the colonic perforation was an unfortunate complication of the flexible sigmoidoscopy and that there was no evidence of negligence or incompetency on the part of the VA Medical Center providers based on a review of the record.  The parties to the Joint Motion found that this matter should be remanded for a new VA examination with an adequate rationale supporting any opinion rendered.  And if, after further development, the actual November 20, 2000 endoscopy procedure report remains unavailable, the examiner should explain how he or she formed any opinion rendered without the report.  

Based on the foregoing, and consistent with the Court's January 2012 Order, the Board finds that this matter should be remanded, and that upon remand, the RO should attempt to obtain the records identified above, and the Veteran should be provided an additional VA examination in connection with the claim.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this regard, however, the Board notes that the some of the records that the parties to the Joint Motion appear to be requesting may contain quality assurance records from the VAMC.  

The VA's medical quality assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  38 C.F.R. § 17.500(c).  Under 38 U.S.C.A. § 5705, records created as part of the medical quality assurance program are confidential and access is limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 explain the provisions for maintaining confidentiality and limit access to the documents. 

It appears from the wording of 38 C.F.R. § 17.508(a) that the need for quality assurance documents for the performance of governmental duties does not by itself suffice to authorize access to quality assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508, nor is there any existing directive or manual provision that provides the requisite authorization. 

To the contrary, VA Adjudication Procedures Manual M21-MR Part IV, subpart ii, 1.A.3.i, pertaining of the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality assurance investigative reports should not be requested and that copies should not be filed in a claimant's claims folder.  Citing 38 U.S.C.A. § 5705, the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims. 

Moreover, neither the Veteran nor his representative have determined the existence of such reports in the Veteran's actual case.  In this case, it could be argued that such a contention amounts to no more than an assertion that VA was obligated on its own to seek out quality assurance records. 

Such an assertion is at odds with a statutory scheme requiring that the claimant "adequately identify relevant records that the claimant wishes the Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) (citing language in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA to assist in obtaining relevant records that a claimant "adequately identifies"); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim). 

Accordingly, VA is specifically barred from obtaining the VAMC medical quality assurance records.

Upon remand, updated VA treatment records should be obtained.  And the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him in connection with his claim, and whose records are not yet associated with the claims file.  

Obtain a copy of the actual November 20, 2000 endoscopic procedure report.

With the exception of VAMC medical quality assurance records or quality assurance investigative reports, which may not be requested, request and obtain any relevant records related to the competence and complication rate specific to the Milwaukee VA Medical Center and the providers who performed the November 20, 2000 endoscopy procedure. 

Obtain updated treatment records from the VA.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  If the appellant believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

2.  The Veteran's claims file should be sent to the appropriate VA examiner for a medical determination for the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a colon disability resulting from VA gastrointestinal treatment in late 2000.  The entire claims file must be made available to the examiner, including the March 2010 opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should carefully review the entire claims file and the Veteran's medical history and provide a rationale for his/her opinion.  Specifically, he or she should state whether the proximate cause of the Veteran's a colon disability resulting from VA gastrointestinal treatment in late 2000 was (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or (b) an event not reasonably foreseeable.  The opinion offered must contain an adequate rationale supporting any opinion rendered.   If, after development, the actual November 20, 2000 endoscopy procedure report remains unavailable, the examiner should explain how he or she formed any opinion rendered without the report.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.   

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


